Case: 15-11214    Date Filed: 12/28/2015   Page: 1 of 8


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-11214
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:13-cv-02607-RAL-EAJ

T. PATTON YOUNGBLOOD, JR.,

                                                             Plaintiff-Appellant,

                                    versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (December 28, 2015)

Before HULL, MARCUS, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     T. Patton Youngblood, Jr., appeals the district court’s grant of summary

judgment for the defendant, State Farm Mutual Automobile Insurance Company

(“State Farm”), on Youngblood’s lawsuit seeking a declaratory judgment and
              Case: 15-11214     Date Filed: 12/28/2015   Page: 2 of 8


damages for breach of contract, which was filed in state court and then removed to

federal court by State Farm. The lawsuit stems from an accident that occurred on

December 24, 2002, involving a 1996 Lexus LS400 that was titled to

Youngblood’s ex-wife, Angela Youngblood (“Angela”), and that resulted in the

death of the driver of the other vehicle involved in the accident. About one month

earlier, Youngblood had brought the Lexus to a used car dealership, Extreme Auto

Sales (“Extreme”), to be sold on his behalf. At the time of the accident, the Lexus

was being driven by an Extreme employee, who had taken the car home for the

night. In a separate lawsuit brought by the estate of the driver of the other vehicle,

Youngblood was found vicariously liable for over $100,000 in damages.

      At the time of the accident, Youngblood had an insurance policy with State

Farm that covered his 2001 GMC Yukon (“the insurance policy”). In the district

court, Youngblood maintained that, on December 24, 2002, the Lexus was covered

under the “newly acquired car” provision of the insurance policy, which provided

automatic coverage for a newly acquired car for 31 days after its “delivery to you

or your spouse.” Youngblood contended that, pursuant to the terms of his marital

settlement agreement with Angela, he did not acquire use and possession rights in

the Lexus until December 22, 2002, and thus “delivery” did not occur until that

date, rendering the Lexus covered under the newly acquired car provision on

December 24, 2002. The district court disagreed, concluding that the Lexus had


                                          2
              Case: 15-11214     Date Filed: 12/28/2015   Page: 3 of 8


been delivered to Youngblood on November 5, 2002, when he took possession of it

from Angela, and that the newly acquired car coverage expired on the

thirty-second day thereafter, December 7, 2002. On appeal, Youngblood contends

that the district court erred by treating the word “delivery” in the newly acquired

car provision as unambiguous, and he maintains that a genuine issue of material

fact existed as to when the delivery occurred. After careful review, we affirm.

      We review a district court’s grant of summary judgment de novo, viewing

all the evidence and drawing all reasonable factual inferences in favor of the

nonmoving party.     Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1321

(11th Cir. 2014). Summary judgment is appropriate if “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The interpretation of a provision in an insurance contract is a

question of law, which we review de novo. Stephens, 749 F.3d at 1321.

      The parties do not dispute that, in this diversity case, Florida law governs the

interpretation of the insurance policy. See Sphinx Int’l Inc. v. Nat’l Union Fire

Ins. Co. of Pittsburgh, Pa., 412 F.3d 1224, 1227 (11th Cir. 2005). Under Florida

law, if the terms of an insurance contract are clear and unambiguous, a court must

interpret the contract in accordance with its plain meaning, and, unless an

ambiguity exists, the court should not resort to outside evidence or complex rules

of construction. Key v. Allstate Ins. Co., 90 F.3d 1546, 1549 (11th Cir. 1996)


                                          3
                Case: 15-11214        Date Filed: 12/28/2015      Page: 4 of 8


(citing, inter alia, Rigel v. Nat’l Cas. Co., 76 So. 2d 285, 286 (Fla. 1954); Old

Dominion Ins. Co. v. Elysee, Inc., 601 So. 2d 1243, 1245 (Fla. 1 DCA 1992); and

Southeastern Fire Ins. Co. v. Lehrman, 443 So. 2d 408, 408-09 (Fla. 4 DCA

1984)). In deciding whether a contract is ambiguous, words should be given their

natural, ordinary meaning. Id. Ambiguity does not exist simply because a contract

requires interpretation or fails to define a term. Id. When interpreting insurance

contracts, a court may “consult references commonly relied upon to supply the

accepted meanings of words,” such as dictionaries. Garcia v. Fed. Ins. Co., 969

So. 2d 288, 291-92 (Fla. 2007).

       Here, the district court noted that the term “delivery” was not defined in the

insurance policy, so it looked to Webster’s Third New International Dictionary for

the plain and common meaning of the word, which included “transfer of the body

or substance of a thing.” Applying that definition to the newly acquired car

provision in the insurance policy, the district court concluded that “delivery of the

car to you” meant transfer of the physical car to Youngblood. 1 The district court

did not err in concluding that the term “delivery” was unambiguous and in giving

that word its plain and common meaning. See Key, 90 F.3d at 1549; Garcia,

969 So. 2d at 291-92; see also Dixie Ins. Co. v. Detamore, 515 So. 2d 1390, 1392

       1
         Consistently, the Oxford English Dictionary defines “delivery” as “[t]he act of giving
up possession of; surrender” and “[t]he action of handing over, or conveying into the hands of
another,” both of which suggest the transfer of a physical object. Delivery, Oxford English
Dictionary (Sept. 2015).
                                                4
              Case: 15-11214     Date Filed: 12/28/2015    Page: 5 of 8


(Fla. 5 DCA 1987) (concluding that automatic coverage for a newly acquired car

began when the insured took control and possession of the car, not on the earlier

date when she had paid for it, or on the later date when she received the title).

      Nor did the district court err in holding that delivery occurred on November

5, 2002. In making that determination, the district court relied on the undisputed

facts that, in November 2002, Youngblood and Angela were in the process of

dissolving their marriage. During the marriage, Angela had driven the Lexus, and

had insured the Lexus with State Farm. While the title was solely in Angela’s

name, Youngblood and Angela had originally purchased the Lexus with a loan, on

which Youngblood was the sole obligor. When Youngblood brought the Lexus to

Extreme in mid-November 2002, he still owed $16,500 on the loan. As she and

Youngblood were dissolving the marriage, Angela decided to buy a less expensive

vehicle that would be safer for her and Youngblood’s young daughter.                On

November 5, 2002, Angela purchased a 1999 Isuzu Rodeo from a car dealership.

That same day, Youngblood met Angela at the dealership, where he picked up the

Lexus. Angela never again took possession of the Lexus, and transferred her

insurance policy with State Farm to the Isuzu. These undisputed facts support the

district court’s conclusion that Youngblood took physical possession of the Lexus

on November 5, 2002, and that the “delivery” occurred on that day.




                                           5
                 Case: 15-11214   Date Filed: 12/28/2015   Page: 6 of 8


      Youngblood argues that the term “delivery” could reasonably be construed

to have occurred, instead, when he became the legal owner of the Lexus, upon his

receipt of exclusive use and possession rights in the vehicle.            He bases his

argument on the terms of his marital settlement agreement with Angela, which

provided that:

      [Angela] will transfer all of her right, title and interest in [the Lexus]
      to [Youngblood] and [Youngblood] will pay all future payments
      relating to the aforesaid Lexus, promptly when due, until the
      promissory note is paid in full. However, [Angela] shall be entitled to
      the use and possession of said vehicle until thirty (30) days following
      receipt of the One Hundred Seventy Five [Thousand] Dollars and
      No/100 ($175,000.00) from [Youngblood] in accordance with this
      Agreement in order for her to obtain appropriate transportation for
      herself and the minor child. During the remainder period of the
      aforesaid term of payment of the promissory note on the Lexus,
      [Youngblood] shall have exclusive use and possession of the said
      Lexus and [Youngblood] shall be solely responsible for any insurance,
      maintenance and other expenses.

      We are unpersuaded. It is undisputed that Angela received the $175,000

from Youngblood on November 21, 2002. Youngblood maintains that, reading the

insurance policy in concert with the marital settlement agreement, “delivery” could

reasonably be interpreted to have occurred on the thirty-first day thereafter,

December 22, 2002, when Youngblood obtained exclusive use and possession

rights in the Lexus. However, the district court correctly determined that, because

the term “delivery” in the insurance policy was unambiguous, there was no need to

refer to extrinsic evidence to determine its meaning. See Key, 90 F.3d at 1549.


                                          6
              Case: 15-11214     Date Filed: 12/28/2015   Page: 7 of 8


Moreover, Youngblood’s interpretation of “delivery” is contrary to the plain and

common meaning of the word, in that, on December 22, 2002, the “substance or

body” of the Lexus was not transferred in any way. See Taurus Holdings, Inc. v.

U.S. Fid. and Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (“courts may not rewrite

contracts, add meaning that is not present, or otherwise reach results contrary to the

intentions of the parties”) (quotation omitted). Instead, the Lexus remained at

Extreme, where Youngblood had earlier brought it to be sold on his behalf.

      Youngblood also argues that, because the insurance policy defines a newly

acquired car to include “an added car purchased by or leased to you or your

spouse,” the newly acquired car provision is most reasonably read as providing

automatic coverage when an insured acquires the legal right to use and possess the

added car, which did not occur in this case until December 22, 2002. Again,

Youngblood’s interpretation of the meaning of “delivery” is contrary to the plain

and common meaning of that word. Additionally, the undisputed facts show that

Youngblood, in fact, had use and possession of the Lexus on November 5, 2002,

and that Angela had ceded use and possession on that date.

      Finally, Youngblood points to the deposition testimony of State Farm

Corporate Representative Kenneth Lee White that, to insure a vehicle, one must

have an ownership interest in the vehicle, with Youngblood arguing that, prior to

December 22, 2002, he had no insurable interest in the Lexus. Youngblood’s


                                          7
               Case: 15-11214    Date Filed: 12/28/2015   Page: 8 of 8


argument is contrary to Florida law, which provides that a person has an insurable

interest in property, even if he does not have an ownership interest in it, if he has

an “actual, lawful, and substantial economic interest in the safety or preservation of

the subject of the insurance free from loss, destruction, or pecuniary damage or

impairment.” Overton v. Progressive Ins. Co., 585 So. 2d 445, 448 (Fla. 4 DCA

1991) (quoting Fla. Stat. § 627.405(2)) (quotation omitted). The undisputed facts

show that, on November 5, 2002, Youngblood owed at least $16,500 on the

promissory note for the Lexus. Moreover, in mid-November 2002, he brought the

Lexus to Extreme to be sold on his behalf, and he expected to obtain ownership

and exclusive use and possession rights in the vehicle pursuant to the terms of the

marital settlement agreement. Based on these facts, Youngblood had a substantial

economic interest in the preservation of the Lexus, which was insurable under

Florida law.    Accordingly, we affirm the district court’s grant of summary

judgment for State Farm.

      AFFIRMED.




                                          8